Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No.  10,191,819 B2.  Although the conflicting are not patentably distinct from each other because since the claims of the Pat. No. 10, 191,819 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application.
Claims 2-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of Patent No.  10,108,687 B2.  Although the conflicting are not patentably distinct from each other because since the claims of the Pat. No. 10,108,687 B2 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. 
Claims 2-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of Patent No.  11,042,449 B2.  Although the conflicting are not patentably distinct from each other because since the claims of the Pat. No. 11,042,449 B2 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. 

Allowable Subject Matter
Claims 2-20 would be allowed. (if rewritten to overcome the rejection under obviousness-type double patenting and to include all of the limitations of the base claim and any intervening claims).
The following is a statement of reason for the indication of allowable subject matter:
 With respect to claims 2-20, Ofek et al. (U.S. Pat. 6,920,537 B2) discloses monitoring a plurality of application-level blocks associated with database, the plurality of application-level blocks stored in primary memory with a first granularity (i.e., “The management component controls configuration of the backup, control and monitoring of the backup and copying processes in the storage domain. The management component also tracks location of copies of logical objects in the storage system including, for example, what tape or tapes contain backups of each particular logical object”(col. 17, lines 55-60)), creating an index that maps the plurality of secondary storage blocks with the plurality of application-level blocks (i.e., “only one level of mapping is performed, e.g., mapping from the application level directly onto actual physical storage devices” (col. 2, lines 48-62) and fig. 23 shows at step 232), retrieve the corresponding plurality of blocks from the secondary copy (i.e., “storage elements sequentially retrieve the data blocks or sort the data blocks for writing, as a part of the copy process” (i.e., “col. 21, lines 5-10)) but Ofek et al. does not discloses wherein the at least one first block is of a second granularity that is larger the first granularity; copy the at least one first block to one or more secondary storage devices in a secondary storage subsystem to create one or more secondary storage block, generating and storing mapping data that maps location of one or more secondary storage  blocks to the at least one first block.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Winer et al. discloses Efficient Application Recovery in an Informaiotn management system Based on a Pseudo-storage-device driver, U.S. Pub. 2016/0041880 A1..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                         July 2, 2022